the opinion of the Court was delivered by
Paxson, J.:
This contention arises from the distribution of the fund in the hands of the receiver of the firm of B. Green & Co., raised by him from the sale of the partnership property of said firm.
The auditor, after allowing certain claims for fees, costs, expenses, rent, &c., which are not disputed, distributed the balance in the hands of the receiver: First. To certain executions against the firm which had been stayed by order of court, the lien of which had been preserved by said order; and second, to the general creditors of the firm, pro rata. To this distribution the appellant excepted in the court below, and her exceptions having been dismissed there, has appealed to this court.
The firm consisted of Barton Green and Lewis L. Gregory. Green executed an assignment of his individual property for the payment of his individual creditors. The deed of assignment makes no mention of partnership property or partnership debts. The most that can be claimed for it, as respects the partnership, is that it passed his interest therein, subject to the debts of the firm. Certain executions were then issued against Lewis L. Gregory by his individual creditors. These executions were restrained by the court below to his right, title, and interest in the firm, and nothing more was sold thereunder. -Afterwards, upon a bill in equity, filed b.y the assignees for creditors of Green, the' Court appointed a receiver, who took possession of the partnership property and assets, the proceeds of which are now being distributed.
The appellant has no ground on which to claim the corpus of the partnership property or its proceeds. The purchaser, at a sheriff’s sale, of the interest of a partner in the personal property of the firm, is not thereby entitled to take possession of any portion of the property. All he acquires is the right to an account, and he is not entitled to anything until the firm debts are paid: Durborrow’s Appeal, 3 Norris, 404. The appellant bought the interest of Gregory for $50. What she paid would go to the execution under which the interest was sold; what she bought was the right to any proceeds of the partnership property after the firm debts were paid. Green, the other partner, has an equity which forbids the *229application of liis share of the firm property to the payment of his partner’s individual debts. It is said, however, that Green may waive this equity. If we concede this, it does not help the appellant. There has been no such waiver. On the contrary, Green’s assignees are in court, and have filed a bill to prevent such an application of the firm property. A voluntary assignee stands upon the footing of his assignor. .The object and legal effect of the assignment, so far as it affects the partnership, was to pass the assignor’s interest in the firm, after the payment of the firm debts, to his individual creditors. The assignee has the same'right to enforce the equities of the assignor that the latter would have if no assignment had been made. The case does not require elaboration.
The decree.is affirmed, and the appeal dismissed at the costs of the appellants.